COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


MCV HOSPITAL/COMMONWEALTH OF VIRGINIA

v.   Record No. 2118-95-2                     MEMORANDUM OPINION *
                                                  PER CURIAM
VIOLET FORD-HILL                                MARCH 19, 1996


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION

             (James S. Gilmore, III, Attorney General;
             Catherine C. Hammond, Deputy Assistant
             Attorney General; Gregory E. Lucyk, Senior
             Assistant Attorney General; Raymond L.
             Doggett, Jr., Assistant Attorney General,
             on briefs), for appellant.
             (Geoffrey R. McDonald; Laura L. Geller;
             McDonald & Snesil, on brief), for appellee.



     MCV Hospital/Commonwealth of Virginia ("employer") contends

that the Workers' Compensation Commission erred in finding that

(1) Violet Ford-Hill's bilateral carpal tunnel syndrome qualifies

as a compensable occupational disease within the meaning of

"disease" under the Workers' Compensation Act ("the Act"); (2)

Ford-Hill's carpal tunnel syndrome was caused by her employment;

and (3) Dr. Robert S. Adelaar was an authorized treating

physician.
     This appeal is controlled by the Supreme Court's decision in

Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___, ___

(1996) (holding that "job-related impairments resulting from

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").     Because Stenrich is

dispositive of this appeal, we need not address the remaining

questions presented by employer.

     Accordingly, we reverse the commission's decision.

                                       Reversed.




                                   2